DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification





The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions

Applicant’s election without traverse of Invention I: Claims 1-9 and 12 in the reply filed on 09/02/2022 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites an “indium-doped tin oxide particle” when it should recite a “tin-doped indium oxide particle”. The current recitation appears to be a typo, since only tin-doped indium oxide particles are used in the experimental examples disclosed et seq. paragraph [00163] and [00382] of the instant specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 5-8 are indefinite for claiming the toner in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.” Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claims 1 and 5-8 describe the toner in terms of a maximum value of a light absorbance in a specific wavelength range in spectrometry of a fixed image obtained by fixing an unfixed image using a specific loading amount (claims 1 and 5-6), a coefficient of variation in number of the inorganic infrared absorbent particles observed in the quadrants of the toner in cross section observation (claim 1), the number average particle diameter of a dispersion diameter of the inorganic infrared particles observed in cross section observation (claim 7), and the volume resistivity of the toner (claim 8).
However, said claims do not mention the specific composition of the materials that the Applicant has invented that would exhibit these properties, particularly the maximum value of a light absorbance within the specific wavelength range. Someone of ordinary skill would not be able to readily ascertain what toners found in prior art would or would not infringe based on these claims as currently recited, without undue experimentation. 

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.











Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2003/0175608 A1), in view of Matsumura (JP 2005233990 A) (references herein made with respect to English machine translation attached), further in view of Chigono (EP 0709746 B1), and even further in view of Asanae et al. (US 5,733,699 A).

Takagi teaches an electrophotographic toner comprising at least a binder resin and a near-infrared light absorbing material containing inorganic material particles, wherein the rate of absorption in the visible region of the electrophotographic toner is 15% or less, and the average dispersion diameter of the near-infrared light absorbing material is in a range from 50 nm to 800 nm (Abstract).
When the rate of absorption in the visible region of the electrophotographic toner is 15% or less and the average dispersion diameter of the near-infrared light absorbing material is in a range of from 50 nm to 800 nm, an image formed on the surface of an image output medium by the invisible toner can be obtained, which image (1) enables stable mechanical reading and decoding treatment by infrared radiation for a long period of time and information to be recorded at high density, (2) can be formed on a desired region regardless of the position where a visible image is formed on the surface of the image output medium, and (3) can be identified in glossiness when viewed with the eye, which can thereby produce a forgery preventative effect without impairing the image quality when the visible image formed together with these invisible images by using the above invisible toner is viewed with the eye, on the surface of the image output medium ([0036]). 
The maximum absorption rate of the near-infrared light absorbing material in the visible region (400 nm to 700 nm) must be 15% or less. In order to enhance invisible on a white paper used usually as an image output medium, the maximum absorption rate in a wavelength range from 400 nm to 600 nm is preferably 8% or less, and more preferably 4% or less. The maximum absorption rate in a wavelength range from 600 nm to 700 nm is preferably 10% or less, and more preferably 7% or less ([0037]). These ranges read on the limitation recited in claim 1 in that the maximum absorption rate in a wavelength range from 400 nm to 800 nm is no more than 10%. On the other hand, the absorption rate of the invisible toner in the near-infrared light region (800 nm to 1000 nm) is preferably 20% or more and more preferably 30% or more, from the viewpoint of the reading ability of readers, such as CCDs, and attaining suitable accuracy when decoding. These ranges read on the limitation recited in claim 5 in that the maximum absorption rate in a wavelength range from 900 nm to 1800 nm is at least 25%.
The average dispersion diameter of the near-infrared light absorbing material containing an inorganic material particle is in a range of from 50 nm to 800 nm. If the average dispersion diameter falls in the above range, the penetration of a binder resin into the surface of the image output medium can be limited to the extent that fixing ability is not impaired, with the result that the smoothness of the surface of the image formed using the invisible toner is kept higher, and the glossiness of that surface is made higher than those of the portion where no image is formed ([0046]). Further, the average dispersion diameter is preferably in a range from 100 nm to 600 nm, and more preferably in a range from 150 nm to 450 nm to enhance the near-infrared light absorbing ability necessary for the mechanical reading of the image formed using the invisible toner ([0047]). These ranges read on the limitation recited in claim 7 in that the number average particle diameter of a dispersion diameter of the inorganic infrared absorbent particle is 0.5 μm (500 nm) or less.
Takagi is silent to teach the coefficient of variation in number of the near-infrared light absorbing material particles. However, according to the specification, the coefficient of variation is controlled by the particle diameter of the near-infrared light absorbing material particle, and may be adjusted by dispersing the near-infrared light absorbing material in the binder resin or suppressing aggregation of the near-infrared light absorbing material particles (see [0076]-[0078] of the specification). 
First, Takagi teaches that the near-infrared light absorbing material particles are dispersed in the toner ([0045]). Furthermore, in the production of Example 3, when the section of the near-infrared light absorbing material particle was observed by a TEM, the average dispersion diameter of the near-infrared light absorbing material dispersed in the particle was 109 nm, or 0.109 µm ([0174]). This is sufficiently similar to the dispersion diameters of Toners 1-5 in the specification, each of which had a number average particle diameter of dispersion diameter of the infrared absorbent particles of 0.12 µm (see Table 1 of the instant specification). 
Similarly, in the production of Example 4, when the section of the near-infrared light absorbing material particle was observed by a TEM, the average dispersion diameter of the near-infrared light absorbing material dispersed in the particle was 59 nm, or 0.059 µm ([0179]). This is sufficiently similar to the dispersion diameters of Toners 9-10 in the specification, each of which had a number average particle diameter of dispersion diameter of the infrared absorbent particles of 0.07 µm (see Table 1 of the instant specification). 
Therefore, the toner of Example 3 would inherently have a coefficient of variation close to the coefficient of variation of the Applicant’s Toners 1-5, and the toner of Example 4 would inherently have a coefficient of variation close to the coefficient of variation of the Applicant’s Toners 9-10. Since the Applicant’s Toners 1-5 and 9-10 all have coefficient of variations far less than 0.50, then Toners 3 and 4 of Takagi would also have coefficient of variations less than 0.50, which reads on the limitation recited in claim 1. 
Takagi teaches that the inorganic material particle of the near-infrared light absorbing material particles preferably comprises copper phosphoric acid crystallized glass containing CuO, Al2O3, P2O5, and K2O as its essential structural components with the view of obtaining uniform dispersibility of the inorganic material particle in the invisible toner ([0060]). Therefore, Takagi is silent to teach other examples of the near-infrared light absorbing material particle, such as those from the group recited in instant claim 2, or even more specifically from the group recited in instant claim 3. However, Takagi uses said copper phosphoric acid crystallized glass as a preference, and even further teaches that there is no particular limitation on the near-infrared light absorbing material used for the toner, as long as it is an inorganic material particle which fulfills the requirements as to the absorption rate in the visible region and the average dispersion diameter ([0050]). According MPEP 2123(II), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
An example of another suitable near-infrared light absorbing material particle that is an inorganic particle which fulfills the requirements as to the absorption rate in the visible region and the average dispersion diameter is taught by Matsumura. Matsumura teaches an electrophotographic toner used in an image forming method to form n arbitrary near-infrared light absorbing invisible image which can be read by a reading device or the like, but is difficult to visually recognize on a surface of an image output medium, such as a recording sheet ([0001]). The toner contains an inorganic near-infrared light absorber, such as indium tin oxide (ITO) or antimony tin oxide (ATO). In experimental example 6, commercially available indium tin-oxide (ITO) was used as the near-infrared light absorber ([0107]) (which reads on the limitations recited in claims 2 and 3). The toner of experimental example 6 exhibited satisfactory results in terms of forgery suppression effect and visual image quality (Table 2). The maximum absorption rate at 380 nm to 780 nm of the inorganic near-infrared light absorbent is preferably 5% or less, and more preferably 3% or less of the absorption rate of the maximum absorption rate at 800 nm to 1200 nm. The near-infrared light maximum absorption rate at 800 nm to 1200 nm of the inorganic near-infrared light absorber is preferably 10% or more, and even more preferably 15% or more ([0022]). Matsumura further teaches that the average dispersion diameter of the inorganic near-infrared light absorber is preferably 3 µm or less, and even more preferably 1 µm or less. When the average particle diameter is more than 3 µm, the specific surface area is reduced, and absorption property is likely to be reduced. However, the average dispersion diameter is preferably at least 0.05 µm ([0035]). These properties satisfy the requirements taught by Takagi.
Takagi is also silent to teach the volume resistivity of the toner. However, the range of the volume resistivity recited in claim 8 is known in the art. For instance, Chigono teaches a magnetic electrophotographic toner that achieves preferable insulating properties when a volume resistivity of the toner is 109 Ω.cm or more, and even more preferably 1014 Ω.cm or more. If the volume resistivity of the magnetic toner is less than 109 Ω.cm, the toner does not have sufficient charging properties, which lowers the developing performance of the toner, resulting in the deterioration of image quality ([0040]). Similarly, Asanae teaches a chargeable magnetic toner that has a volume resistivity of 1013 Ω.cm or greater (Abstract). The toner is required to have a volume resistivity of 1013 Ω.cm or greater to ensure transferring efficiency and to minimize the remaining toner transferred to the surface of an image carrier (Col. 2, lines 33-38). Both of the ranges taught by Chigono and Asanae either fully encompass, or overlap with the range recited in claim 8.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the absorption rate in the visible light region and the near-infrared light regions of the invisible toner Takagi by experimenting with other suitable inorganic near-infrared materials, such as indium tin oxide (ITO), with the goal of the light absorbing properties of the invisible toner. The skilled artisan would have been motivated to do so in order to provide the best invisible toner that is superior in preventing the forgery of images printed using said invisible toner. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art. It would have also been obvious to have produced the invisible toner with a high volume resistivity in order to attain satisfactory transferring efficiency, charging properties, and image quality exhibited by the toner. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2003/0175608 A1), in view of Matsumura (JP 2005233990 A) (references herein made with respect to English machine translation attached), further in view of Kadonome et al. (US 2014/0349228 A1), and even further in view of Miki (JP 2004002055 A) (references herein made with respect to English machine translation attached).
Takagi and Matsumura teach the invisible toner comprising near-infrared light absorbing material particles as described above. Takagi and Matsumura are silent to teach or suggest surface treating the inorganic particles of the near-infrared light absorbing material particles with a silane coupling agent, whose structure is recited in claim 12. However, it is known that surface treating metal oxides, such as the near-infrared light absorbing material particles of Takagi and Matsumura, improve the properties of said particles. For instance, Kadonome teaches that metal oxide fine particles are preferably surface-treated with a silane coupling agent from the viewpoint of heat resistant shelf life and environmental stability ([0110]). A specific example of near-infrared light absorbing material particles coated with a silane coupling agent can be found in Miki. 
Miki teaches infrared shielding fine particles made of indium oxide doped with tin ([0013]). A heat ray absorbing layer and an intermediate adhesive layer can be formed by applying a coating composition comprising tin-containing indium oxide fine particles and a resin composition containing an acrylic resin and a silicon compound ([0017]-[0018]). The silicon compound is a 4-functional silicon compound represented by a general formula (1) ([0018]). When an acrylic resin having certain properties is used in combination with the 4-functional silicon compound, the strength and durability of the resin is improved ([0030]).
In one example, the composition was produced by polymerizing γ-methacryloxypropyltrimethoxysilane, 2-hydroxyethyl methacrylate, methyl methacrylate, n-butyl acrylate, and styrene ([0061]). The acrylic resin was then mixed and stirred with tin-containing indium oxide particles ([0061]). Therefore, is it understood that the acrylic resin coats the surface of the tin-containing indium oxide particles. As a result, the acrylic resin comprising the components mentioned above contains the repeating structural units represented by formula (1) (γ-methacryloxypropyltrimethoxysilane), (2) (styrene), and (3) (methyl methacrylate or n-butyl acrylate) recited in claim 12. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have coated the inorganic particles of the near-infrared light absorbing material particles of Takagi and Matsumura with a silane coupling agent, in order to improve the heat resistant shelf life and environmental stability of the toner. Furthermore, it would have been obvious to have used the silane coupling agent of Miki, in order to improve the strength and durability of the coating resin.

Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737             

 /PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/19/2022